                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


SYLVIA D. HENDERSON,et aL,

               Plaintiffs,

V.                                                   Civil Action No. 3:19-CV-28-HEH


UNITED STATES OF AMERICA,

               Defendant.


                                MEMORANDUM OPINION
        (Awarding Judgment to Plaintiffs under the Federal Tort Claims Act)

        This case arises from an automobile accident involving a United States Postal

Service vehicle (the "postal vehicle") occurring on the aftemoon ofFebruary 22, 2016, in

Spotsylvania County, Virginia. This Court has jurisdiction because Plaintiffs' claims for

damages are brought under the Federal Tort Claims Act("FTCA"),28 U.S.C. § 1346(b)

against the United States.' After hearing the evidence introduced by both sides during a

non-jury trial held on January 28, 2020, and carefully examining photographs of the

debris field at the accident scene, this Court concluded by a preponderance of the

evidence that the accident was caused by the failure of the postal vehicle driver, a federal

employee, to yield the right-of-way to Plaintiffs vehicle.^


'Sylvia Henderson is the primary plaintiffin this action as she was the operator of the vehicle
involved in the accident. She will be referred to as "Plaintiff or "Henderson." Her daughter, a
co-plaintiff in this action, will be referred to as "G.H."

^ Pursuant to the FTCA,"[t]he government's liability is to be determined 'in accordance with the
law of the place where the [negligent] act or omission occurred.'" Starns v. United States, 923
F.2d 34, 37(4th Cir. 1991)(alteration in original)(quoting § 1346(b)). Accordingly, the Court
will apply Virginia law in determining liability in this case.
      In essence, Plaintiff testified that she was driving her vehicle northbound on

Catharpin Road at approximately 4:15 p.m. on February 22, 2016. She was traveling

between 35-40 mph. She was accompanied by her ten year-old daughter, G.H.

Henderson, a co-plaintiff in this case, as well as another minor child. As she approached

Alley Cat Way, a perpendicular street on her right, she observed a stopped postal vehicle.

Approximately two car lengths from that intersection, the postal vehicle pulled out onto

Catharpin Road. Henderson immediately veered to the left to avoid the accident, but the

left front bumper of the postal vehicle struck her car. She described the impact as

forceful, causing her airbags to deploy. Photographic evidence was introduced by

Henderson depicting the damage to the passenger side of her automobile. The

photographs also reflected a debris field concentrated near the double yellow line in the

center ofthe roadway. As a result ofthe impact, both Henderson and G.H. sustained

injuries requiring medical care.

       The operator of the postal vehicle, Kasey Hatton Bergquist("Bergquisf'),

admitted that she did not have a clear recollection ofthe details ofthe accident.

However,she testified that it was her recollection that her postal vehicle was sitting idle

on Alley Cat Way when Henderson's vehicle veered to the right and struck the left front

bumper ofthe postal vehicle at the edge ofthe side road. Bergquist testified that she was

preparing to pull across Catharpin Road, crossing the northbound lane, and make a left

hand turn onto the southbound lane of Catharpin Road. Bergquist did not believe that her

vehicle had pulled across the northbound lane at the time of the collision, as Henderson
described in her testimony. This Court concluded, however, that the physical evidence at

the scene did not support Bergquist's recollection of the accident.

       Critical to the Court's analysis of the evidence is the debris field clearly depicted

in the photographs taken at the scene and admitted into evidence without objection.

There is no apparent debris at the edge of Alley Cat Way, consistent with the collision

occurring at that point. Aside from a few isolated fragments on the outer edge ofthe

northbound side of Catharpin Road,the bulk of resulting debris is clearly indicated by the

photographs as being in the southbound lanes. The debris pattern is clearly consistent

with Plaintiffs recollection of the point of impact.

       Furthermore, a close examination of photographs ofthe postal vehicle situated on

Alley Cat Way after the accident show the wheels turned sharply to the right. As counsel

for Plaintiffs pointed out during final argument, if Bergquist was pulling forward at the

time of impact, the wheels would not have been turned sharply to the right as they would

be if the postal vehicle had been backed off the roadway on an angle from the point of

impact. Bergquist had no recollection of moving the postal vehicle after the accident.

       The accident scene was investigated by a Virginia state trooper. Plaintiff provided

a detailed description ofthe collision consistent with her testimony. Although

cooperative, Bergquist declined to provide a formal written statement to the trooper.

       After considering the evidence offered by both parties, and the final arguments of

counsel, this Court concluded, by a clear preponderance ofthe evidence, that the driver of

the postal vehicle failed to yield the right-of-way to Henderson's vehicle and therefore

was the cause of the accident.
       As a result of the accident, both Plaintiffs sustained physical injuries requiring

medical attention. Both were initially treated at a hospital emergency room.

Henderson's injuries required follow-up care from a chiropractor, orthopedic surgeon,

and physical therapist. Her work activities were limited and stressful. The United States

stipulated that all medical care received by both Plaintiffs was necessary and the medical

expenses incurred were reasonable.

       Dr. Kenneth Accousti, a board-certified orthopedic surgeon, described by

videotaped deposition the treatment received by Sylvia Henderson for accident-related

injuries to her neck, shoulder, and wrists. He also testified that she sustained a partially

torn tendon as a result of the accident.

       Based on the testimony of Dr. Accousti, and the absence of objection by the

United States, the Court finds the following medical expenses to be reasonable and

necessary to treat both Plaintiffs' injuries proximately caused by the accident, and awards

the following:

      •       Sylvia Henderson: medical expenses for treatment of neck, shoulder, and

              wrists—$17,472.68

      •       G.H. Henderson: medical expenses for treatment of neck, finger, and

              ankle—$2,107.52

       With respect to compensation for pain, suffering, inconvenience, and mental

anguish, the Court awards the following:

      •       Sylvia Henderson—^$60,000.00

      •       G.H.Henderson—$10,000.00

                                              4
      An appropriate Order will accompany this Memorandum Opinion.



                                                         /s/
                                           Henry E. Hudson
                                           Senior United States District Judge

Date:f^l>rua.ri^
Richmond, Virginia
